DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.	A method of priming a tubing set of a dialysis system, comprising:
removing the tubing set from a sterile shipping receptacle;
attaching the tubing set to the dialysis system;
priming the tubing set with a flow of fluid from the dialysis system to remove air from the tubing set; and
draining the fluid from the tubing set into the shipping receptacle.

Claim 1 is indefinite because “the shipping receptacle” lacks antecedent basis.  Rather, the claim previously recites “a sterile shipping container.”  
Even if “the shipping container” refers to the sterile shipping container previously recited—the claim is indefinite because it is unclear whether the shipping container is required to be sterile when it receives the drained fluid from the tubing set.  Further clarification is required.
Claims 2–5 are indefinite because they also recite “the shipping receptacle” instead of a “sterile” shipping container.  The claims are also indefinite because they depend from claim 1.
Additionally, claim 5 recites:
5. The method of claim 1, further comprising draining the fluid from the tubing set into the shipping receptacle through a junction fitting that connects an arterial line of the tubing set to a venous line of the tubing set.

Claim 5 is indefinite because claim 1 recites a step of “draining the fluid from the tubing set into the shipping receptacle.”  Therefore, it is unclear if the italicized language in claim 5 is the same or different from this step of claim 1.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites:
5. The method of claim 1, further comprising draining the fluid from the tubing set into the shipping receptacle through a junction fitting that connects an arterial line of the tubing set to a venous line of the tubing set.
 
Claim 5 fails to further limit the scope of claim 1, because claim 1 includes the italicized language of claim 5, as it recites a step of “draining the fluid from the tubing set into the shipping receptacle.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Brugger et al., US 2005/0045548 A1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Brugger in view of Axelsson et al., US 2007/0149914 A1.
Regarding claim 1, Brugger discloses a method of priming the fluid circuit 56 of a hemofiltration or hemodialysis system.  See Brugger [0048], [0116].  Note that hemofiltration is considered to be a form of dialysis.  The fluid circuit 56 includes flexible tubing FT.  Id. at Fig. 9–10, [0093].  The fluid circuit 56 reads on the “tubing set.”  
The method comprises removing the flexible tubing FT from the sterile tray 48 of a cartridge 18.  See Brugger [0093].  The cartridge 18 reads on the “sterile shipping container” because it is supplied to the treatment location 12 with all of the tubing, access needles and waste and replacement fluid connections.  Id. at [0081].  The flexible tubing FT is then attached to external processing units of the dialysis system.  Id. at [0093].
The fluid circuit 56 is then primed with replacement fluid to remove air from the fluid circuit 56.  See Brugger [0116], [0222].  The replacement fluid reads on the “fluid.”
The replacement fluid is drained from the fluid circuit 56 into a waste bag 126.  Id. at [0110], [0222].  The waste bag 126 is part of the cartridge 18 because it is pre-attached to the cartridge 18.  Id. at [0081].

    PNG
    media_image1.png
    948
    2165
    media_image1.png
    Greyscale

Additionally, it would have been obvious for the waste bag 126 of Brugger to read on the “sterile shipping container” in view of Axelsson.  Specifically, as noted, the cartridge 18 in Brugger is supplied to the treatment location 12 with all of the tubing and the waste bag.  See Brugger [0081].  
Axelsson disclsoes a method of packaging the line set of a dialysis system, in a compact manner.  See Axelsson [0008].  The method comprises placing the line set between two folded parts of a drain bag.  Id. at [0014].  When the package is to be used for dialysis treatment, wrapping is removed, and the drain bag is unfolded so that the line set becomes uncovered, so that it can be attached as necessary.  Id. at [0036].  
The packaging method of Axelsson is beneficial because it allows the package to be compact.  See Axelsson [0008].
It would have been obvious for the drain bag 126 in Brugger to be folded over the flexible tubing FT, in order to make the packaging of cartridge 18 more compact.
With this modification, the drain bag 126 would read on the “sterile shipping receptacle” because it would be folded over the flexible tubing FT during transport.  The drain bag 126 is sterile during transport because the cartridge 18 is sterilized.  See Brugger [0092].
Regarding claim 2, Brugger teaches that the cartridge 18 (the “shipping receptacle”) is attached to the dialysis system.  See Brugger [0093]. 
Claim Rejections - 35 USC § 103
Claims 2–4 are rejected under 35 U.S.C. 103 as being unpatentable over Brugger et al., US 2005/0045548 A1 in view of Axelsson et al., US 2007/0149914 A1 in further view of Granzow et al., US 4,560,472.
Regarding claim 2, Brugger in view of Axelsson teaches the limitations of claim 1, as explained above.
The prior art differs from claim 2, because it fails to disclose the step of attaching the drain bag 126 (the “shipping receptacle”) to the dialysis system, as claimed. 
But Granzow discloses a dialysis system comprising a basket 92 that holds a drain container 62.  See Granzow Fig. 6, col. 13, l. 42–col. 14, l. 17.  The basket 92 is part of the dialysis system.  Id.  The basket 92 is beneficial because it has casters 108 that allow for easily handling of the filled drain container 62.  Id.
It would have been obvious to use the basket 92 of Granzow to hold the drain bag 126 to make it easier for a user to handle the drain bag 126.  
Regarding claim 3, the area where the drain bag 126 that would contact the basket 92 reads on the “engaging attachment features.”  The structural members 96 of the basket 92 reads on the “mechanical features of the dialysis system” because these structural members 96 would contact the drain bag 126.  See Granzow Fig. 6, col. 13, l. 42–col. 14, l. 17.
Regarding claim 4, the structural members 96 in Granzow are angled with respect to one another, as seen in Fig. 6.  This imposes a curvature on the drain container 62 which enlarges the open interior, as seen in Fig. 6.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brugger et al., US 2005/0045548 A1 in view of Hogard et al., US 2015/0343135 A1, and optionally in view of Axelsson et al., US 2007/0149914 A1. 
Regarding claim 5, Brugger teaches that the fluid circuit 56 comprises an arterial blood supply path 62 and a venous blood return path 64.  See Brugger Fig. 11, [0097].
Brugger differs from claim 5 because it fails to disclose the step of draining the replacement fluid from the tubing set into the plastic bag includes doing so through a junction fitting that connects the arterial path 62 to the venous path 64.
But Hogard discloses a method of priming a dialysis system where arterial and venous lines are attached to one another with a union joint 256.  See Hogard Fig. 18, [0102].  The union joint 256 is beneficial because it can be positioned over the waste bucket, with a cap 258 that can be removed to allow priming solution to be discarded after the priming sequence is completed.  Id.
It would have been obvious to connect the arterial and venous paths of Brugger with the union joint 256 of Hogard to provide this benefit.



Claim Rejections - 35 USC § 103
Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Brugger et al., US 2005/0045548 A1 in view of Hogard et al., US 2015/0343135 A1 in further view of McCoig, US 4,925,056.
Regarding claim 1, Brugger discloses a method of priming the fluid circuit 56 of a hemodialysis system.  See Brugger [0048], [0116].  The fluid circuit 56 reads on the “tubing set.”  
The method comprises removing a tray 48, which includes fluid circuit 56, from a sterile, sealed plastic bag.  See Brugger Fig. 9, [0092].  The plastic bag reads on the “sterile shipping container.”  The fluid circuit 56 is then attached to external processing units of the dialysis system.  Id. at [0093].
The fluid circuit 56 is then primed with replacement fluid to remove air from the fluid circuit 56.  See Brugger [0116], [0222].  The replacement fluid reads on the “fluid.”
The replacement fluid is drained from the fluid circuit 56 into a waste bag 126 or external drain.  Id. at [0110], [0222].  

    PNG
    media_image2.png
    915
    2243
    media_image2.png
    Greyscale


Brugger differs from claim 1 because it fails to disclose that the replacement fluid is drained into the plastic bag.  Rather, as noted, the replacement fluid can be drained into an external drain.
But Hoggard teaches a dialysis system where priming fluid can be drained into a waste bucket.  See Hogard [0102].  And McCoig teaches that plastic bags can be reused as a trash bag.  A person of ordinary skill in the art would have understood that this is beneficial to reduce plastic waste.  See McCoig col. 1, ll. 8–20
Therefore, it would have been obvious to drain the replacement fluid of Brugger into a waste bucket lined with the plastic bag from which the tray 48 is removed, to reduce plastic waste.
Regarding claim 2, the waste bucket is considered as part of the dialysis system.  Therefore, when the bag of Brugger is placed in the waste bucket, it is attached to the dialysis system.
Regarding claim 3, McCoig discloses spike-like formations 70 within the trash can 60 that puncture the edges 32 of the bag to hold the bag in place within the trash can 60.  See McCoig Fig. 6, col. 5, ll. 46–28.   The spikes 70 read on the claimed “mechanical features on the dialysis system.”  The areas of the bag where each spike 70 engages correspond to the “engaging attachment features.”  It would have been obvious for the waste bucket of Hoggard to have the spikes 70 of McCoig, in order to help secure the plastic bag of Brugger in place.
Regarding claim 4, McCoig teaches that the spikes 70 are angled with respect to one another, as seen in Fig. 6.  This configuration imposes a curvature on the bag to enlarge its open top, as seen in Fig. 6.
Regarding claim 5, Brugger teaches that the fluid circuit 56 comprises an arterial blood supply path 62 and a venous blood return path 64.  See Brugger Fig. 11, [0097].
Brugger differs from claim 5 because it fails to disclose the step of draining the replacement fluid from the tubing set into the plastic bag includes doing so through a junction fitting that connects the arterial path 62 to the venous path 64.
But Hogard discloses a method of priming a dialysis system where arterial and venous lines are attached to one another with a union joint 256.  See Hogard Fig. 18, [0102].  The union joint 256 is beneficial because it can be positioned over the waste bucket, with a cap 258 that can be removed to allow priming solution to be discarded after the priming sequence is completed.  Id.
It would have been obvious to connect the arterial and venous paths of Brugger with the union joint 256 of Hogard to provide this benefit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776